 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NATHANIEL MARCUS GANN, et al.,                    1:19-cv-01797-GSA-PC
12                   Plaintiffs,                       ORDER DENYING VLADIMIR EBEL’S
                                                       NOTICE OF VOLUNTARY DISMISSAL AS
13         vs.                                         MOOT
                                                       (ECF No. 18.)
14   VALLEY STATE PRISON, et al.,
15                  Defendants.
16

17

18             Nathaniel Marcus Gann (“Plaintiff Gann”) is a state prisoner proceeding pro se and in
19   forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff Gann and
20   fourteen co-plaintiffs filed the Complaint commencing this action on December 26, 2019. (ECF
21   No. 1.)
22             Now, Plaintiff Gann is the only plaintiff in this case. On January 7, 2020, the court issued
23   an order severing his fourteen co-plaintiffs’ claims from Plaintiff Gann’s claims and directing
24   the Clerk to open a new case for each of the fourteen co-plaintiffs. (ECF No. 10.) Thus, each of
25   the fourteen co-plaintiffs now proceeds with his own case and case number.
26             On January 30, 2020, one of the former co-plaintiffs, Vladimir Ebel (“Ebel”), notified the
27   court that he “does not wish to proceed in this Complaint.” (ECF No. 18 at 1.) The court
28   construes Ebel’s notice as a notice of voluntary dismissal.

                                                        1
 1          Ebel’s notice of voluntary dismissal is moot because he and his claims were severed from
 2   this case on January 7, 2020. (ECF No. 10.) Ebel now proceeds with his own case, case number
 3   1:20-cv-00034-GSA-PC; Ebel v. Valley State Prison, et al. Ebel should only file documents
 4   in his own case. If Ebel wishes to dismiss his case he must file a notice of voluntary dismissal
 5   in case 1:20-cv-00034-GSA-PC; Ebel v. Valley State Prison, et al.
 6          Based on the foregoing, IT IS HEREBY ORDERED that:
 7          1.      Vladimir Ebel’s notice of voluntary dismissal, filed on January 30, 2020, is
 8                  DENIED as moot;
 9          2.      If Ebel wishes to dismiss his own case, he must file a motion for voluntary
10                  dismissal in case 1:20-cv-00034-GSA-PC; Ebel v. Valley State Prison, et al.
11
     IT IS SO ORDERED.
12

13      Dated:     February 3, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
